Citation Nr: 1710175	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-00 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, not otherwise specified (NOS), or unspecified depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife





ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to January 1967.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which held that new and material evidence had not been received to reopen a claim for service connection for PTSD.  

A July 2014 Board decision reopened the claim and remanded it for additional development.  A March 2015 Board decision denied service connection for an acquired psychiatric disorder, to include PTSD or anxiety disorder, NOS.

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in December 2015.  By order dated in December 2015, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

In February 2016, the Board remanded the claim for additional development.  The claim is now before the Board for final appellate consideration.  


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's acquired psychiatric disorder, to include PTSD, anxiety disorder, NOS, or unspecified depressive disorder is related to active duty.

CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, anxiety disorder, NOS, or unspecified depressive disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that all development requested by its February 2016 remand has been undertaken.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board acknowledges that December 2016 correspondence from the Veteran's representative alleges that the most recent, November 2016 C&P examiner was not familiar with the military or military stressors, and did not subscribe to even a theory of the existence of PTSD.  The representative stated that this had been ingrained in the examiner by her former supervisor, whom the representative identified by name, who was known to never diagnose PTSD and had subsequently been released by VA.  The representative stated that this examiner's report, similar to those by her former supervisor, reflected severe symptoms of PTSD but refused to acknowledge or opine that this was the condition.  

However, a review of the November 2016 Disability Benefits Questionnaire (DBQ) and DBQ Medical Opinion reveals that all subjective and objective findings necessary for adjudication of the Veteran's claim were observed and recorded, and thus the examination and medical opinion appear complete and adequate.  Further, the service and post-service medical record supports the results of the VA examination and medical opinion.  Accordingly, a new examination is not necessary for the proper adjudication of the Veteran's claim.

The relevant law provides that a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor(s) occurred; and (3) medical evidence establishing a link between the current diagnosis and the stressor(s) in service.  38 C.F.R. § 3.304 (f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  These amendments pertain to claimed stressors that are related to a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304 (f)(3). 

The Veteran's service treatment records are negative for relevant complaints, symptoms, findings or diagnoses.  

The post-service medical records are negative for a psychiatric disorder for many years after the Veteran's separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

An August 2010 VA examination report provides a diagnosis of anxiety disorder, NOS.  The examiner stated that it was not clear that the Veteran had ever suffered PTSD, and current anxiety symptoms were not particularly consistent with subclinical post-traumatic stress.  Based on the data available at that time, it appeared to be less likely than not that the Veteran's anxiety was caused by or related to his military service.  

A December 2011 VA examination report also provides a diagnosis of anxiety disorder, NOS.  The examiner noted that the Veteran appeared to have a variety of troubling memories associated with his time in Vietnam, but he does NOT (emphasis in original) appear to be persistently reexperiencing these events as specified in the criteria for PTSD.  Thus, in this examiner's opinion, the Veteran does NOT meet diagnostic criteria for PTSD.  The examiner stated that the Veteran's mental health symptoms were NOT directly related to or caused by his military experiences (capitalization in original).  

Records from the Huntington Vet Center, generated in August 2016 and dated from September 2003 to September 2014, show treatment in 2003 and from 2010 to May 2012.  The records provide assessments of PTSD, related to active duty.  The records do not provide any rationale or basis for these diagnoses and etiology opinions.  

As noted by the Board's February 2016 remand, the December 2015 Joint Motion found that a medical opinion in an August 2014 VA examination report was inadequate because it was not based on consideration of the Veteran's entire prior medical history.  As a result, the Board's 2016 remand requested another VA examination.  

The report of the corresponding November 2016 DBQ provides that the examiner reviewed the Veteran's eFolder and CPRS.  The Veteran's stressors were exposure to mortar attacks and casualties.  The DBQ provides that the Veteran did not have a diagnosis of PTSD that conformed to DSM-5 criteria, based on that evaluation.  The DBQ provides a current diagnosis of unspecified depressive disorder, and notes that the Veteran had no other mental disorder diagnosis.  

An accompanying November 2016 DBQ Medical Opinion provides that the Veteran's current acquired psychiatric disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran reported depressive symptoms that were generalized in nature.  There was no discernible relationship among currently reported symptoms and reported stressors, and there was no continuum of treatment that would suggest a link among current symptoms and military service.  There was no indication that the depressive symptoms had their onset during military service.

The Board finds that the November 2016 DBQ Opinion constitutes probative evidence against the Veteran's claim.  T based on the current examination results and a review of the medical record, including the Veteran's complete Vet Center records.  The examiner explained her opinion with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); Prejean v. West, 13 Vet. App. 444 (2000).

By contrast, the Vet Center records that included diagnoses of PTSD, related to the Veteran's active duty, provide no explanation or rationale.  They refer to no specific findings in the Veteran's service treatment records or post-service treatment records.  

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has PTSD, anxiety disorder, NOS, or unspecified depressive disorder as a result of his active duty) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, NOS, or unspecified depressive disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, NOS, or unspecified depressive disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


